ORDER

PER CURIAM.
Scott and Antoinette Collier (“Buyers”) appeal from the grant of summary judgment in favor of Norwest Mortgage, Inc., n/k/a Wells Fargo Home Mortgage, Inc. (“Lender”). Buyers had entered into a residential real estate contract in which they had obtained a loan commitment from Lender for funding. Buyers extended the closing date of the contract twice. When Lender did not provide the funds at the time of the new closing, Buyers brought suit against Lender alleging breach of contract and negligence. The trial court entered summary judgment in favor of Lender, finding that the agreement between Lender and Buyers did not require Lender to provide funding by a date certain and Lender did not owe a duty of care to Buyers. Buyers appeal from the grant of summary judgment. Lender appeals the denial of its motion for attorney’s fees.1
*888We find no error and affirm. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. Buyers’ motion to dismiss Lender’s appeal is denied.